Citation Nr: 1037746	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
20 percent for fibromyalgia.  

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for scars, residuals of caesarian section.

3.  Entitlement to service connection for pelvic adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 
2005. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for pelvic adhesions and granted entitlement to 
service connection for scars, residuals of caesarian section, 
assigning a 10 percent disability evaluation, and a June 2006 
rating decision which granted entitlement to service connection 
for fibromyalgia and assigned a 20 percent disability evaluation.  
Timely appeals were noted with respect to the assigned ratings 
and the denial of service connection for pelvic adhesions.  A 
hearing on these matters was held before the undersigned Veterans 
Law Judge sitting at the RO on February 26, 2010.  A copy of the 
hearing transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During her hearing, the Veteran indicated that she receives 
treatment for her claimed disorders from a private treatment 
provider, Dr. Shaw, at Lawson Support Services in Sparta, North 
Carolina.  It was indicated that the Veteran would obtain these 
records but they have not been received.  Because VA is on notice 
that there are additional records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  

During a January 2006 VA general medical examination, the 
examiner found that there "is no evidence of true 
intraperitoneal adhesions on exam and by history.  [The Veteran's 
complaints of abdominal pain are] most likely a result of scar 
residuals with inflexibility and fixation to the underlying 
tissue."  However, there is no indication that a gynecological 
examination took place.  Upon remand, the Veteran should be 
scheduled for a VA gynecological examination to determine the 
nature of any residuals from the pelvic adhesions diagnosed and 
treated during service.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact 
Lawson Support Services in Sparta, North 
Carolina, and request that all records of the 
Veteran's treatment at that facility be 
provided for inclusion with the claims 
folder.  If such records are unavailable, a 
negative response should be obtained.  

2.  Schedule the Veteran for a VA 
gynecological examination to determine 
whether the Veteran has any chronic residuals 
of pelvic adhesions that she experienced 
during service. The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the examination. 
All indicated studies should be conducted. 
All pertinent pathology which is found on 
examination should be noted in the evaluation 
report.

The examiner should render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran has chronic residuals of the pelvic 
adhesions she experienced during service.  
The examiner is asked to separately discuss, 
if possible, any chronic residuals from 
pelvic adhesions from the residuals of 
caesarian section scars, which have been 
noted to be adherent to the underlying 
tissue.  A complete rationale should be 
provided for all opinions expressed, and any 
opinion should be reconciled with the in-
service findings of pelvic adhesions and 
lysis of adhesions.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and her representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
